DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 7/30/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2, 18, 40, and 56 are objected to because of the following informalities:
in claim 2, line 17: “engagement” should be “the engagement”;
in claim 2, lines 21-22: “during actuation of the actuator and the resilient membrane using the force sensor” should be “during the actuations of the actuator and the resilient membrane”; 
in claim 2, lines 25-26: “utilizing the associated predetermined static and/or transient actuation pressure, and the associated contact force and deformation characteristic” should be “utilizing the associated predetermined static and/or transient actuation pressure and the associated contact force”1; 
in claim 18, lines 13-15: “utilizing the associated predetermined static and/or transient actuation pressure, and the associated recorded contact force and deformation 2;
in claim 40, line 17: “engagement” should be “the engagement”;
in claim 40, lines 21-22: “during actuation of the actuator using the force sensor” should be “during the actuation of the actuator”; 
in claim 40, lines 25-27: “utilizing the associated predetermined static and/or transient actuation pressure, and the associated contact force and deformation characteristic” should be “utilizing the associated predetermined static and/or transient actuation pressure and the associated contact force”3; and 
in claim 56, lines 13-15: “utilizing the associated predetermined static and/or transient actuation pressure, and the associated recorded contact force and deformation characteristic” should be “utilizing the predetermined static and/or transient actuation pressure and the recorded contact force”4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, 9, 12, 16-20, 22-27, 29-30, 33-36, 38-44, 46-48, and 50-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a predetermined static and/or transient actuation pressure” in lines 12-13, but it is not clear if this recitation is the same as, related to, or different from “a predetermined pressure” of claim 2, line 10.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 2 recites “the associated predetermined static and/or transient actuation pressure” in lines 25-26, but it is not clear if this recitation is the same as, related to, or different from “a predetermined static and/or transient actuation pressure” of claim 2, lines 12-13. It has not been mentioned up to this point that the predetermined static and/or transient actuation pressure is associated with anything.  If they are the same, “the associated predetermined static and/or transient actuation pressure” of claim 2, lines 25-26 should be “the predetermined static and/or transient actuation pressure”.  If they are different or related, their relationship should be made clear.
Claim 2 recites “the associated contact force” in line 26, but it is not clear if this recitation is the same as, related to, or different from “a contact force” of claim 2, line 20. It has not been mentioned up to this point that the contact force is associated with anything.  If they are 
Claims 4-7, 9, 12, 16-17, 26-27, 29-30, 33-36, 38-39, and 41-42 are rejected by virtue of their dependence from claim 2.
Claim 4 recites “a predetermined pressure wave” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a predetermined static and/or transient actuation pressure” of claim 2, lines 12-13 and/or “a predetermined pressure” of claim 2, line 10.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claims 5-6 are rejected by virtue of their dependence from claim 4.
Claim 16 recite “data” in line 2 and “data” in line 3, but it is not clear if these recitations are referring to “a deformation characteristic” of claim 2, line 16 and/or “a contact force” of claim 2, line 20.  The first sensor and the force sensor determine the deformation characteristic and the contact force, respectively, but the different phraseology suggests different concepts are being referenced.  Clarification is required.
Claim 17 recites “a finger” in line 3, but it is not clear if this recitation is the same as, related to, or different from “the examiner’s finger” of claim 2, line 28.  If they are the same, the recitation of claim 17 should be “the examiner’s finger”.  If they are different or related, their relationship should be clear and they should be distinguished from each other.  
Claim 18 recites “actuation of the resilient membrane” in line 11, but it is not clear if this recitation is the same as, related to, or different from “activating the apparatus by selectively providing a predetermined static and/or transient actuation pressure to the at least the portion of the object via a resilient membrane of the apparatus” of claim 18, lines 5-7.  They seem to be 
Claim 18 recites “the associated predetermined static and/or transient actuation pressure” in lines 13-14, but it is not clear if this recitation is the same as, related to, or different from “a predetermined static and/or transient actuation pressure” of claim 18, lines 5-6. It has not been mentioned up to this point that the predetermined static and/or transient actuation pressure is associated with anything.  If they are the same, “the associated predetermined static and/or transient actuation pressure” of claim 18, lines 13-14 should be “the predetermined static and/or transient actuation pressure”.  If they are different or related, their relationship should be made clear.
Claim 18 recites “the associated recorded contact force” in lines 14-15, but it is not clear if this recitation is the same as, related to, or different from “a contact force” of claim 18, line 10. It has not been mentioned up to this point that the contact force is associated with anything.  If they are the same, “the associated recorded contact force” of claim 18, lines 14-15 should be “the recorded contact force”.  If they are different or related, their relationship should be made clear.
Claims 19-20, 22-25, 43-44, 46-48, 50-55, and 57-61 are rejected by virtue of their dependence from claim 18.
Claim 24 recites “deformation characteristic of the resilient membrane” in lines 3-4 is the same as, related to, or different from “a deformation characteristic of the resilient membrane” of claim 18, line 8.  If they are the same, “deformation characteristic of the resilient membrane” of claim 24 should be “the deformation characteristic of the resilient membrane”.  If they are 
Claim 27 recites “data from the sensors” in line 2 and “outputs from the sensors” in lines 2-3.  It is not clear if “the sensors” is referring to two of the first sensor, the force sensor, and pressure sensor of claim 2; all three of the first sensor, the force sensor, and pressure sensor of claim 2; a plurality of first sensors of claim 2; or a plurality of force sensors of claim 2.  Relatedly, it is not clear if “data” and “outputs” are the same as, related to, or different from each other and/or any or all of “a deformation characteristic” of claim 2, line 16; “a contact force” of claim 2 line 20, “a contact pressure” of claim 2, lines 27-28.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 29 recites “the determined viscoelastic properties” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from the quantified “viscoelastic properties” of claim 2, lines 1- 2 and/or “at least one quantifying parameter of the viscoelastic properties” of claim 2, lines 23-24.  Clarification is required.
Claim 30 recites “the determined viscoelastic properties” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from the quantified “viscoelastic properties” of claim 2, lines 1- 2 and/or “at least one quantifying parameter of the viscoelastic properties” of claim 2, lines 23-24.  Clarification is required.
Claim 33 recites “a force and displacement of the membrane” in lines 4-5, but it is not clear if this force and displacement is referring to “a contact force” of claim 2, line 20 and “a deformation characteristic” of claim 2, line 16, respectively.  If they are the same, consistent terminology should be used.  If they are different or related, it is not clear how this force and 
Claim 36 recites “contact pressure between the apparatus and the soft tissue” in lines 3-4, but it is not clear if this recitation is the same as, related to, or different from “a contact force between the apparatus and the at least the portion of the object” of claim 2, lines 20-21 and/or “a contact pressure between an examiner’s finger and the apparatus” of claim 2, lines 27-28.  Clarification is required.  If they are all different, they should be clearly distinguished from each other. 
Claim 38 recites “a combined response of the membrane and the at least the portion of the object” of claims 3-4, but it is not clear if this recitation is the same as related to or different from “a deformation characteristic” of claim 2, line 16.  If they are same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 38 recites “inflation and deflation actuation of the membrane” in line 4, but it is not clear if this recitation is the same as, related to, or different from the actuation alluded to in the recitation “to actuate the at least one resilient membrane” of claim 2, line 8.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 39 recites “a flow pressure signal” in line 2, but it is not clear where this signal comes from and what relation it has with any of the recitations that has come before it.  Clarification is required.
Claim 39 recites “a signal of the at least one force sensor” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a contact force” of claim 2, line 20.  If 
Claim 40 recites “a predetermined static and/or transient actuation pressure” in lines 12-13, but it is not clear if this recitation is the same as, related to, or different from “a predetermined pressure” of claim 40, line 10.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 40 recites “the associated predetermined static and/or transient actuation pressure” in lines 25-26, but it is not clear if this recitation is the same as, related to, or different from “a predetermined static and/or transient actuation pressure” of claim 40, lines 12-13. It has not been mentioned up to this point that the predetermined static and/or transient actuation pressure is associated with anything.  If they are the same, “the associated predetermined static and/or transient actuation pressure” of claim 40, lines 25-26 should be “the predetermined static and/or transient actuation pressure”.  If they are different or related, their relationship should be made clear.
Claim 40 recites “the associated contact force” in lines 26-27, but it is not clear if this recitation is the same as, related to, or different from “a contact force” of claim 40, line 19. It has not been mentioned up to this point that the contact force is associated with anything.  If they are the same, “the associated contact force” of claim 40, lines 26-27 should be “the contact force”.  If they are different or related, their relationship should be made clear.
Claim 40 recites “calculate an amplitude ratio, mean ratio and phase difference at different frequencies to determine the at least one quantifying parameter” in lines 28-30, but it is not clear what parameter is causing or being subject to “different frequencies”. Different frequencies of what?  Clarification is required.

Claim 40 recites “a signal of the at least one force sensor” in line 32, but it is not clear if this recitation is the same as, related to, or different from “a contact force” of claim 40, line 20,  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 43 recites “wherein the activating of the apparatus includes actuating the resilient membrane by at least one actuator via a working fluid which is a liquid” in lines 1-3, which renders the claim indefinite.  First, it is not clear if “actuating the resilient membrane by at least one actuator via a working fluid which is a liquid” of claim 43 is supposed to be the same as, related to, or different from “actuation of the resilient membrane” of claim 18, line 11.  Second, the recitation of claim 43 seems to suggest that “actuation of the resilient membrane” of claim 18, line 11 may be the same as “activating the apparatus by selectively providing a predetermined static and/or transient actuation pressure to the at least the portion of the object via a resilient membrane of the apparatus” of claim 18, lines 5-7, but the claim does not make it clear.
Claim 44 is rejected by virtue of its dependence from claim 43.
Claim 44 recites “an actuator input pressure signal” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a predetermined static and/or transient actuation pressure” of claim 18, lines 5-6.  If they are the same, consistent terminology should be used.  If they are related or different, their relationship should be made clear.

Claim 48 recites “wherein the activating of the apparatus includes actuating the membrane is actuated at a variety of actuation frequencies and/or pressures” in lines 1-3, which renders the claim indefinite.  First, it is not clear if “wherein the activating of the apparatus includes actuating the membrane is actuated at a variety of actuation frequencies and/or pressures” of claim 48 is supposed to be the same as, related to, or different from “actuation of the resilient membrane” of claim 18, line 11.  Second, the recitation of claim 48 seems to suggest that “actuation of the resilient membrane” of claim 18, line 11 may be the same as “activating the apparatus by selectively providing a predetermined static and/or transient actuation pressure to the at least the portion of the object via a resilient membrane of the apparatus” of claim 18, lines 5-7, but the claim does not make it clear.
 Claim 48 recites “pressures” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a predetermined static and/or transient actuation pressure” of claim 18, lines 5-6?  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 50 recites “the activating of the apparatus comprises dynamically actuating the membrane” in lines 3-4, which renders the claim indefinite.  First, it is not clear if “the activating of the apparatus comprises dynamically actuating the membrane” of claim 50 is supposed to be the same as, related to, or different from “actuation of the resilient membrane” of claim 18, line 11.  Second, the recitation of claim 50 seems to suggest that “actuation of the resilient 
Claim 50 recites “a force and displacement of the membrane” in lines 4-5, but it is not clear if this force and displacement is referring to “a contact force” of claim 18, line 10 and “a deformation characteristic” of claim 18, line 8, respectively.  If they are the same, consistent terminology should be used.  If they are different or related, it is not clear how this force and displacement are measured since there appears to be no element recited to make these measurements.  
Claim 51 recites “the sensor outputs” in line 1.  It is not clear if these sensor outputs are referring to “a contact force” from “a force sensor” of claim 18, lines 10-11.  The recitation of claim 51 is plural while the recitation of claim 18 is singular, which suggests these are different recitations.  If they are different, there is insufficient antecedent basis for “the sensor outputs” of claim 51 and it is not clear where these sensor outputs come from and how they relate to any of the recitations that have come before it.
Claim 52 is rejected by virtue of its dependence from claim 51.
Claim 52 recites “contact pressure between the apparatus and the soft tissue” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a contact pressure between an examiner’s finger and the apparatus” of claim 18, lines 16-17.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear. 

Claim 53 recites “the static and dynamic moduli of soft tissue” in line 2 in which there is insufficient antecedent basis for “the static and dynamic modulus of soft tissue” in the claim.
Claim 54 recites “a flow pressure signal” in line 2, but it is not clear where this signal comes from and what relation it has with any of the recitations that has come before it.  Clarification is required.
Claim 54 recites “a signal of the at least one force sensor” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a contact force” of claim 18, line 10,  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 54 recites “the at least one force sensor” in lines 2-3, but it is not clear if this recitation is the same as, related to, or different from “a force sensor” of claim 18, line 11,  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 55 recites “during inflation and deflation of the resilient membrane” in line 2, but it is not clear if this recitation is the same as, related to, or different from “actuation of the resilient membrane” of claim 18, line 11 or the activating of step (b) of claim 18.  The relationship among these three recitations should be made clear.

Claim 56 recites “the associated predetermined static and/or transient actuation pressure” in lines 13-14, but it is not clear if this recitation is the same as, related to, or different from “a predetermined static and/or transient actuation pressure” of claim 56, lines 5-6. It has not been mentioned up to this point that the predetermined static and/or transient actuation pressure is associated with anything.  If they are the same, “the associated predetermined static and/or transient actuation pressure” of claim 56, lines 13-14 should be “the predetermined static and/or transient actuation pressure”.  If they are different or related, their relationship should be made clear.
Claim 56 recites “the associated recorded contact force” in line 14, but it is not clear if this recitation is the same as, related to, or different from “a contact force” of claim 56, line 10. It has not been mentioned up to this point that the contact force is associated with anything.  If they are the same, “the associated recorded contact force” of claim 56, line 14 should be “the recorded contact force”.  If they are different or related, their relationship should be made clear.
Claim 56 recites “calculating an amplitude ratio, mean ratio and phase difference at different frequencies to determine the at least one quantifying parameter” in lines 16-18, but it is 
Claim 56 recites “a flow pressure signal” in line 19, but it is not clear where this signal comes from and what relation it has with any of the recitations that has come before it.  Clarification is required.
Claim 56 recites “a signal of the at least one force sensor” in line 20, but it is not clear if this recitation is the same as, related to, or different from “a contact force” of claim 56, line 10,  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.
Claim 57 recites “a measured tissue property of the object” in line 2, but it is not clear if “a measured tissue property” is the same as, related to, or different from “at least one quantifying parameter” of claim 18, line 12 and/or “viscoelastic properties” of claim 18, line 1.  The relationship among these three recitations should be made clear.  

Allowable Subject Matter
Claims 2, 4-7, 9, 12, 16-17, 19-20, 22-27, 29-30, 33-36, 38-44, 46-48, and 50-61 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.
In the embodiment of FIG. 6, U.S. Patent Application Publication No. 2006/0064038 (Omata)(previously cited) discloses a sensor part 54.  To the extent that it may be argued that the sensor part 54 of FIG. 4 of Omata is not the same as the sensor part 54 of FIG. 6 of Omata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Accordingly, Omata teaches or suggests an apparatus for determining viscoelastic characteristics of at least a portion of an object, the apparatus comprising: 
a fluidly sealable housing (the probe base 42 of Omata) comprising at least one aperture (the element A in the below annotated FIG. 6 of Omata) and at least one fluid inlet port (the element B in the below annotated FIG. 6 of Omata); 
at least one resilient membrane (the balloon 70 of Omata) operatively coupled to the fluidly sealable housing so as to sealingly engage with the at least one aperture; 
at least one actuator (the pump 72 of Omata) operatively coupled to the at least one fluid inlet port and adapted to actuate the at least one resilient membrane via a working fluid contained within the fluidly sealable housing such that the at least one resilient membrane is moved towards and into engagement with the at least the portion of the object at a predetermined pressure (paragraphs 0051 of Omata), and 
at least one first sensor (the displacement detection sensors 62a, 62b of Omata) operably coupled to the at least one resilient membrane and adapted to determine at least a deformation of the at least one resilient membrane during an actuation of the actuator; and
at least one force sensor (the stress detection sensor 60 of Omata) operably coupled to a contact surface of the fluidly sealable housing (all the components of Omata in FIG. 6 are operably coupled to each other) and adapted to determine a contact force when engaging the at least the portion of the object during the actuation of the actuator 

    PNG
    media_image1.png
    483
    679
    media_image1.png
    Greyscale

Annotated FIG. 6 of Omata
With respect to claim 2, Omata, alone or in combination with any of U.S. Patent Application Publication No. 2011/0290005 (Hart)(previously cited), U.S. Patent Application Publication No. 2013/0158426 (Juto)(previously cited), U.S. Patent Application Publication No. 2014/0180077 (Huennekens)(previously cited), U.S. Patent Application Publication No. 2002/0062086 (Miele) (previously cited), U.S. Patent Application Publication No. 2013/0345598 (Davies) (previously cited), U.S. Patent Application Publication No. 2009/0076732 (Sprigle)(previously cited), U.S. Patent Application Publication No. 2007/0151348 (Zdeblick)(previously cited), U.S. Patent Application Publication No. 2005/0043623 (Jurvelin) (previously cited), U.S. Patent Application Publication No. 2006/0051734 (McNeill) (previously cited), and U.S. Patent Application Publication No. 2004/0034304 (Sumi) (previously cited) does not teach or suggest “wherein the apparatus further comprises a pressure sensor configured to 
Claims 4-7, 9, 12, 16-17, 26-27, 29-30, 33-36, 38-39, and 41-42 are allowable by virtue of their dependence from claim 2.
With respect to claim 18, Omata, alone or in combination with any of Hart, Juto, Huennekens, Miele, Davies, Sprigle, Zdeblick, Jurvelin, McNeill, and Sumi does not teach or suggest “the method further comprising measuring a contact pressure between an examiner’s finger and the apparatus” along with the other features of claim 18.
Claims 19-20, 22-25, 43-44, 46-48, 50-55, and 57-61 are allowable by virtue of their dependence from claim 18.
With respect to claim 40, Omata, alone or in combination with any of Hart, Juto, Huennekens, Miele, Davies, Sprigle, Zdeblick, Jurvelin, McNeill, and Sumi does not teach or suggest “calculate an amplitude ratio, mean ratio and phase difference at different frequencies to determine the at least one quantifying parameter, wherein the amplitude ratio is a ratio of an amplitude of a flow pressure signal and an amplitude of a signal of the at least one force sensor; wherein the mean ratio is a ratio of a mean of the flow pressure signal divided by a mean of the signal of the at least one force sensor; wherein the phase difference is a difference between the flow pressure signal and the signal of the at least one force sensor” along with the other features of claim 40.
With respect to claim 56, Omata, alone or in combination with any of Hart, Juto, Huennekens, Miele, Davies, Sprigle, Zdeblick, Jurvelin, McNeill, and Sumi does not teach or suggest “calculating an amplitude ratio, mean ratio and phase difference at different frequencies to determine the at least one quantifying parameter, wherein the amplitude ratio is a ratio of an 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 7/30/2021 have been fully considered.
Claim objections
 There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
5 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph,
In view of the claim amendments filed on 7/30/2021, the claim rejections under 5 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn.
Prior art rejection based on Omata
In view of the claim amendments filed on 7/30/2021, the prior art rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recommendation does not, however, address the issue with respect to “the associated predetermined static and/or transient actuation pressure” and “the associated contact force” as articulated below in the 112 claim rejections.
        
        2 This recommendation does not, however, address the issue with respect to “the associated predetermined static and/or transient actuation pressure” and “the associated recorded contact force” as articulated below in the 112 claim rejections.
        
        3 This recommendation does not, however, address the issue with respect to “the associated predetermined static and/or transient actuation pressure” and “the associated contact force” as articulated below in the 112 claim rejections.
        
        4 This recommendation does not, however, address the issue with respect to “the associated predetermined static and/or transient actuation pressure” and “the associated contact force” as articulated below in the 112 claim rejections.